internal_revenue_service number release date index number -------------------------------------------------------- -------------------------------------------- ----------------------------- -------------------------------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-111794-17 date date legend grantor spouse daughter trust trustee date date date county court year state statute state statute state statute state a b c dear ------------ -------------- --------------- -------------------- -------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- -------------------------------- ------------------------------ ---------------------------- ---------------------------------------------- ------- ----------------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------------------------- ---------- ---- ---- ---- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings concerning the gift estate and generation-skipping_transfer gst tax consequences of certain proposed transactions involving trust plr-111794-17 the facts and representations submitted are summarized as follows on date a date that is prior to date grantor and spouse grantor's wife created trust an irrevocable_trust for the benefit of daughter generally referred to in the trust instrument as the beneficiary trust has been amended and restated twice by court order the trust instrument states that grantor and spouse are the parents of daughter and it is the desire and purpose of the said grantor and spouse to create an irrevocable_trust known as the daughter trust estate for the use and benefit of daughter trustee is currently acting as trustee of trust article iii sec_1 of trust provides that the beneficiary has no right to the corpus of trust and does not have a right to partition divide or dissolve trust the beneficiary has no right with respect to trust other than to receive distribution of net_earnings awarded her by the trustee with the consent of trust’s advisory board and the right to distribution of trust estate made by the trustee at the termination of trust article iii sec_2 provides that the death insolvency or bankruptcy of the beneficiary or the transfer of her interest in any manner or by descent or otherwise during the continuance of trust will not operate as a dissolution of nor terminate the trust nor will it have any effect whatever upon said trust its operation or mode of business nor will it entitle her heirs or assigns or representatives to take any_action in the courts of law or equity against trust its trustees or property or its business operations of any kind all of which will remain intact and undisturbed thereby but they will succeed only to the rights of the beneficiary article iii sec_3 provides that at the time of the death of the beneficiary her equitable interest in the trust estate unless disposed of otherwise by said beneficiary will pass to and vest in her heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of such beneficiary in said trust the term beneficiary applies not only to daughter but to all her successors to beneficial interests under this trust article iv sec_2 provides that the trust will continue during daughter’s life and for a period of years after her death on termination the trustee is to distribute the trust corpus among the then existing beneficiaries article iv sec_3 provides in relevant part that the beneficiary may receive from time to time a portion of the net profits accruing from time to time to trust as the trustee acting with the advice and consent of the advisory board may see fit to pay over and deliver to the beneficiary no duty is imposed upon the trustee to distribute net profits but the power is conferred upon the trustee acting with advice and consent of the advisory board to do so and in exercising this discretion the trustee and plr-111794-17 advisory board will give full consideration to the interest of both the beneficiary and the trust estate in year certain beneficiaries of trust both children and grandchildren of daughter sought a declaratory_judgment concerning the operation construction and effect of certain planned disclaimers by the beneficiaries on date county court ruled in relevant part that under the terms of trust daughter and the successor beneficiaries have a testamentary general_power_of_appointment upon the death of daughter or a successor beneficiary the heirs at law of the beneficiary will succeed to the beneficiary’s interest in trust each heir’s interest in trust as a successor beneficiary will be separate the heirs will not be common beneficiaries of an undivided trust the county court also found that after daughter’s death each successor beneficiary will have three separate beneficial interests an income_interest for years after daughter’s death a remainder_interest which vests in possession years after daughter’s death and a pre-1942 general_power_of_appointment each of which may be disclaimed independently of the others in the event a successor beneficiary survives daughter but dies within years after her death both of the successor beneficiary’s retained and disclaimed interests in trust will pass to the heirs at law in the event a successor beneficiary survives daughter and disclaims all or a part of his or her income_interest in trust the beneficial_ownership of the disclaimed income_interest will pass at daughter’s death to her heirs who are also lineal_descendants of the disclaimant further county court stated that the class of beneficiaries who are lineal_descendants of disclaimant will remain open to new members who are born during the years after daughter’s death finally county court construed trust to provide that if a beneficiary disclaims a greater remainder_interest than income_interest the retained and disclaimed interests would be administered as a distinct portion as follows i following the disclaimer each portion of trust as to which a person is a beneficiary of both income and remainder interests is to be administered as a distinct portion with the undistributed_income produced by a particular portion added to the principal of that particular portion and ii in addition the portion of trust as to which the disclaimant retained an income_interest but disclaimed the remainder_interest is to be administered as another distinct portion with the undistributed_income produced by principal relating to such remainder_interest added to the principal of the particular remainder_interest following the date court order the grandchildren of grantor who are also the children of daughter issued partial disclaimers of their future income and remainder interests in trust several years later daughter proposed to partially release her general_power_of_appointment the release was intended to restrict the power_of_appointment in two respects first the power to appoint daughter’s beneficial_interest in the trust was to be exercisable in a manner such that the interest in the trust could be appointed only to her plr-111794-17 estate second the power to appoint her beneficial_interest could not be exercised in a manner that would take effect during her life time daughter intends to allow her power_of_appointment over trust to lapse at her death several of the beneficiaries succeeding to her interest in trust intend to disclaim all or a portion of their beneficial interests in the trust within nine months of daughter’s death several great-grandchildren of grantor who are grandchildren of daughter likewise intend to disclaim all or an undivided portion of his or her interest in the trust within nine months of daughter’s death it is represented that a disclaiming great-grandchild will not accept an interest in or any benefit from the property subject_to the disclaimer or voluntarily assign convey encumber pledge or transfer the interest or property subject_to the disclaimer each disclaimer will be irrevocable and in a writing delivered to the trustee as a result the proposed disclaimer will pass without any direction from the disclaiming great-grandchild and the interest will pass to someone other than the disclaiming great-grandchild finally a disclaiming great-grandchild will not serve on the advisory board_of trust or as a trustee of trust on date trustee petitioned county court with the consent of daughter and the other beneficiaries to modify trust to provide that when trust terminate sec_21 years after the death of daughter any share distributable to a beneficiary who is then under the age of a is to be held in a continuing trust until the beneficiary reaches the age of a if the beneficiary survives daughter but dies before reaching age a the beneficiary will have a general testamentary_power_of_appointment over his or her continuing trust if the beneficiary dies before reaching age a and does not exercise his or her general testamentary_power_of_appointment the continuing trust is to be includible in the beneficiary’s estate as a post-1942 general_power_of_appointment the proposed modification provides that the trustee may distribute income and principal of the continuing trust to the beneficiary for the beneficiary’s health education maintenance and support the proposed modification also provides for a partial_distribution of the continuing trust’s principal when the beneficiary reaches the ages of b and c the date petition also requests that county court clarify trust in a way that will allow for ease of administration of the separate trusts created after daughter’s death after the death of daughter or another beneficiary the trustee is to create the fewest number of trusts under a particular family branch that can be established with only one income_beneficiary of each trust when an income_beneficiary of a separate trust dies within the 21-year period following daughter’s death with an heir at law who is already an income_beneficiary of a separate trust under trust such heir’s share of the deceased income beneficiary’s trust is to be added to his or her existing trust if a grandchild or great-grandchild survives daughter and disclaims all or a part of his income or remainder_interest in trust and has another child within the 21-year term after daughter’s death a new trust is formed for that child which will be funded from the existing separate trusts plr-111794-17 state statute provides that a person other than a fiduciary may disclaim in whole or in part any interest in or power over property including a power_of_appointment state statute provides that if an interest in property passes because of the death of a decedent a disclaimer of the interest takes effect as of the time of the decedent’s death and relates back for all purposes to the time of the decedent’s death in addition a disclaimed interest passes according to any provision in the instrument creating the interest that provides for the disposition of the interest if the interest were to be disclaimed or the disposition of disclaimed interests in general if the instrument creating the disclaimed interest does not contain such a provision the disclaimed interest passes as if the disclaimant had died immediately before the time as of which the disclaimer takes effect a disclaimed interest that passes by intestacy passes as if the disclaimant died immediately before the decedent state statute provides that on the petition of a trustee or a beneficiary a court may order that the trustee be changed that the terms of the trust be modified that the trustee be directed or permitted to do acts that are not authorized or that are forbidden by the terms of the trust that the trustee be prohibited from performing acts required by the terms of the trust or that the trust be terminated in whole or in part if the order is not inconsistent with a material purpose of the trust you have requested the following rulings trust grants to the great-grandchildren and more remote descendants who succeed to daughter’s interest in trust a general_power_of_appointment created on or before date under sec_2041 and sec_2514 and therefore the complete release or lapse of such a power_of_appointment will not subject any portion of trust to federal estate gift or gst tax the proposed disclaimer by any one or more of the great-grandchildren and more remote descendants a will be a qualified_disclaimer under sec_2518 b will not result in a taxable gift by the disclaimant c will not subject any portion of trust to estate_tax in the gross_estate of the disclaimant and d will not result in trust losing gst tax exempt status the assets of a continuing trust created pursuant to the proposed modification after daughter’s death will be included in the gross_estate for federal estate_tax purposes of the continuing beneficiary if the beneficiary dies before the continuing trust terminates the proposed construction of trust will not cause trust to be subject_to gst tax pursuant to chapter plr-111794-17 the proposed construction of trust will not result in a taxable gift by any of the beneficiaries of trust ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or creditors of the decedent’s estate sec_20_2041-1 of the estate_tax regulations states that a power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power sec_20_2041-2 provides that a failure to exercise a general_power_of_appointment created before date or a complete release of the power is not an exercise of the power the phrase a complete release means a release of all powers over all or part of the property subject_to the power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the decedent completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half under sec_20_2041-1 example f created an irrevocable inter_vivos_trust before date providing for payment of income to g for life with remainder as g shall appoint by will but in default of appointment income to h for life with remainder as h shall appoint by will if g died after date without having exercised his power_of_appointment h's power_of_appointment is considered a power created before date even though it was only a contingent_interest until g’s death sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_25_2514-2 of the gift_tax regulations provides that a failure to exercise a general_power_of_appointment created on or before date or a complete release of such a power is not considered to be an exercise of a general plr-111794-17 power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the possessor completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides in relevant part that where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse in this case trust provides daughter with a general_power_of_appointment this power was created before date after daughter dies the grandchildren will succeed to her power_of_appointment to the extent that any grandchild disclaims his or her interest in the pre-1942 power_of_appointment or dies during the 21-year period following daughter’s death some great-grandchildren or more remote beneficiaries will also succeed to her power_of_appointment as in the case of sec_20_2041-1 example the power_of_appointment held by the great-grandchildren and more remote beneficiaries is considered a power created before date even though it is only a contingent_interest until daughter’s death the release or lapse of such a power is not treated as an exercise of the power and will not result in an inclusion into the powerholder’s estate for purposes of chapter or a gift by the powerholder for purposes of chapter further because the release or lapse is not treated as a taxable transfer under chapter sec_11 and sec_12 the release or lapse will not be treated as an addition to trust for gst purposes therefore based on the facts submitted and the representations made we conclude that the complete release or lapse of such a power_of_appointment will not subject any portion of trust to federal estate gift or gst tax ruling plr-111794-17 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the refusal is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is nine months after the later of a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest sec_2518 provides that a power over property is to be treated as an interest in that property sec_25_2518-1 of the gift_tax regulations provides in relevant part that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift similarly the value of a decedent’s gross_estate for purposes of the federal estate_tax does not include the value of property with respect to which the decedent or the decedent’s executor or administrator on behalf of the decedent has made a qualified_disclaimer sec_25_2518-2 provides in relevant part that the nine-month period for making a disclaimer generally is to be determined with reference to the transfer creating the interest in the disclaimant with respect to inter_vivos transfers a transfer creating an interest occurs when there is a completed_gift for federal gift_tax purposes regardless of whether a gift_tax is imposed on the completed_gift with respect to transfers made by a decedent at death or transfers that become irrevocable at death the transfer creating the interest occurs on the date of the decedent’s death even if an estate_tax is not imposed on the transfer sec_25_2518-2 further provides that if a person to whom any interest in property passes by reason of the exercise release or lapse of a general_power_of_appointment desires to make a qualified_disclaimer the disclaimer must be made within plr-111794-17 a nine-month period after the exercise release or lapse regardless of whether the exercise release or lapse is subject_to estate or gift_tax a person who receives an interest in property as the result of a qualified_disclaimer of the interest must disclaim the previously disclaimed interest no later than nine months after the date of the transfer creating the interest in the preceding disclaimant thus if a were to make a qualified_disclaimer of a specific_bequest and as a result of the qualified_disclaimer the property passed as part of the residue the beneficiary of the residue could make a qualified_disclaimer no later than nine months after the date of the testator’s death sec_25_2518-3 states that a disclaimer of an undivided portion of an interest in a_trust may be a qualified_disclaimer under sec_25_2518-3 the disclaimer of an undivided portion of a disclaimant’s separate interest in property will be a qualified_disclaimer if the undivided portion consists of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in the property and extends over the entire term of the disclaimant’s interest in the property a disclaimer of some specific rights while retaining other rights with respect to an interest in the property is not a qualified_disclaimer of an undivided portion of the disclaimant’s interest in the property in the present case daughter’s power_of_appointment under trust was created before date and is a general_power_of_appointment described in sec_2041 and sec_2514 under the terms of trust daughter’s heirs cannot succeed to any interests in trust until daughter’s death if daughter releases any part of her general_power_of_appointment before her death the release will for purposes of sec_2518 create for each of the disclaimants interests in the trust that will be contingent upon surviving daughter if daughter does not exercise her power_of_appointment the income and contingent_remainder interests and the power_of_appointment of each of the disclaimants will be considered for purposes of sec_2518 to be created in each of the disclaimants on the date of daughter's death the date when daughter’s general_power_of_appointment lapses daughter’s great-grandchildren propose to disclaim an undivided portion of their interest in trust to which he or she may be entitled at daughter’s death see state statute and state statute it is represented that a disclaiming great-grandchild will not accept an interest in or any benefit from the property subject_to the disclaimer or voluntarily assign convey encumber pledge or transfer the interest or property subject_to the disclaimer each disclaimer will be irrevocable and in a writing delivered to the trustee as a result the proposed disclaimer will pass without any direction from the disclaiming great-grandchild and the interest will pass to someone other than the disclaiming great-grandchild finally a disclaiming great-grandchild will not serve on the advisory board_of trust or as trustee of trust accordingly based on the facts submitted and the representations made we conclude that the proposed disclaimer by any one or more of the great-grandchildren plr-111794-17 and more remote descendants will not result in a taxable gift by the disclaimant will not subject any portion of trust to estate_tax in the gross_estate of the disclaimant and will not result in trust losing gst tax exempt status ruling sec_3 and sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst in the present case the proposed modification of trust under state statute provides that when trust is set to terminate years after the death of daughter any share distributable to a beneficiary who is then under the age of b is to be held in a continuing trust until the beneficiary reaches the age of b if the beneficiary survives daughter but dies before reaching age b the beneficiary will have a general_power_of_appointment over the continuing trust if the beneficiary survives the 21-year term following daughter’s death but dies without exercising the power_of_appointment the remaining assets in the continuing trust is to be distributed to the beneficiary’s estate and will be subject_to estate_tax in the estate of the beneficiary accordingly based on the facts presented and the representations made we conclude that the assets of a plr-111794-17 continuing trust created pursuant to the proposed modification after daughter’s death will be included in the gross_estate for federal estate_tax purposes of the continuing beneficiary if the beneficiary dies before the continuing trust terminates furthermore the proposed construction in the date petition to county court will clarify trust in a way that will allow for ease of administration of the separate trusts created after daughter’s death the proposed construction involves a bona_fide legal issue to clarify how to divide trust in light of the proposed disclaimers moreover the construction is consistent with state law as it would be applied by the highest court of state accordingly based on the facts presented and the representations made we conclude that the proposed construction of trust will not cause trust to be subject_to gst tax pursuant to chapter ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether a construction to clarify how to divide trust in light of the proposed disclaimers is effective for gift_tax purposes depends on whether the construction is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated as discussed above the issues and ambiguities resolved by the proposed construction in the date petition are bona_fide issues based upon valid enforceable claims by the interested parties the terms of the proposed construction clarify ambiguous terms of trust and reflect the rights of the parties under applicable state law accordingly based on the facts submitted and representations made we conclude plr-111794-17 that the proposed construction of trust will not result in a taxable gift by any of the beneficiaries of trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
